Title: To John Adams from Wilhem & Jan Willink and Nicolaas & Jacob van Staphorst, 25 December 1787
From: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business)
To: Adams, John


          
            Amsterdam 25 December 1787
          
          Being without any of Your Excellency’s esteemed favors unreplied to, The Purport of the present is to acquaint you, that on the 22nd: Inst: we received a Letter from His Excellency Thos: Jefferson Esqr: Minister from the United-States to the Court of Versailles, notifying to us that Messrs: H. Fizeaux & Co: of this City, had applied to him for f51,000:—:— to pay off so much borrowed by them for account of the United-States reimbursable the First Proximo; Punctuality in the

discharge whereof Mr. Jefferson conceiving to be highly interesting to the Honor & Credit of the United-States, He presses us in the most energetic Stile to furnish the Money, informing us he had wrote Your Excellency to join in enforcing his warm Sollicitations; So that we expect to hear from Your Excellency on the subject per the British Mail detained by contrary Winds.
          We sincerely regret the Application has been so late, that We are called to determine upon this matter, without the necessary time to weigh its Consequences with the requisite Attention.— Besides we are deprived of any Communication from the Board of Treasury respecting it, the official Channel thro’ which ought to issue the directions for Payments of such a Nature.— This Remisness on the Part of the Commissioners, even had we plenty of Money of the United-States, places us in the ever disagreeable Predicament of assuming unnecessary Responsibility; Wherefore we request Your Excellency, to second our reiterated strong Representations, to have greater Punctuality shewn us in future on similar occasions.—
          The Funds we have in hands of the United-States, will suffice to face the Interest that will be payable by them the ist: February next, and leave a small Surplus to discharge Your & Mr: Jefferson’s monthly Drafts for a short time; Then the Payment of the f51,000:—:—, would be an actual Advance of our own Cash, there being but little or no probability, the Bonds of the last Loan for the U. S. will sell, While there are so many Loans open here for different Countries, whose Governments are firmly established & Punctuality has been long experienced. Our Zeal and Wish to serve the United-States, will however prompt us to do all that can be expected on the occasion, and we shall not fail giving you the earliest Intelligence of our determination.— In the mean time We must entreat Your Excellency, to desist for the present from accepting any further drafts for account of the United-States, and to confine your disposals of Money to your personal Wants, as we might otherwise be exposed to greater Advances, than the Circumstances of the Times incline us to. The disagreeableness this Intimation is to us, is greatly modified, by our intimate persuasion, that your Excellency’s truly patriotic Principles, will induce your Acquiesence without reluctance, to any Measure dictated by a Regard for the Honor and Interest of your Country.—
          We are very respectfully / Your Excellency’s / Most obedient and very / humble Servants
          
            Wilhem & Jan WillinkNics. & Jacob van Staphorst.
          
         